DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 6/15/2022 is acknowledged.
Claims 3, 4 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim 9 is objected to because there appears to be a typo at “comprising; a fluid end” in lines 1-2. Did Applicant intend to use a colon instead of semi-colon?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the frac pump housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koponen et al. (US Pat No 10,309,518 B2) in view of Shaefer et al. (US Pub No 2006/0207659 A1). Koponen discloses a lubrication system for a frac pump (the lubrication system shown in fig. 1a is capable for use in a frac pump), said lubrication system comprising: 
Re claim 1, a lubrication system housing (Examiner takes Official Notice that housings for lubrication system are known in the art); a lubricant tank (104) held by the lubrication system housing and configured to hold a lubricant (fig. 1a shows lubricant contained within 104); a heating device (106) held by the lubrication system housing, the heating device being fluidly connected to the lubricant tank such that the heating device is configured to heat the lubricant (col 4 ln 8); a cooling device (120) held by the lubrication system housing, the cooling device being fluidly connected to the lubricant tank such that the cooling device is configured to cool the lubricant (col 4 ln 67); and a filtration device (122) held by the lubrication system housing, the filtration device being fluidly connected to the lubricant tank such that the filtration device is configured to filter the lubricant (col 3 ln 66-67).
Re claim 5, further comprising a lubricant pump (115) configured to move lubricant between the lubricant tank, the heating device, the cooling device, the filtration device, and the frac pump (fig. 1a).
Re claim 6, further comprising a control system (116) configured to monitor and control at least one of a temperature of the lubricant, a pressure of the lubricant, a quality of the lubricant, a flow rate of the lubricant, or operation of a pump of the lubrication system (col 4 ln 52-54).
Re claim 7, wherein the lubricant tank comprises an outlet (107) fluidly connected to a lubricant circuit (105) of the frac pump and configured to deliver a flow lubricant to the lubricant circuit, the lubricant tank comprising an inlet (inlet shown at the top end of 104) fluidly connected to the lubricant circuit and configured to receive a flow of the lubricant from the lubricant circuit.
Re claim 8, wherein the heating device is at least partially contained within the lubricant tank (fig. 1a).
Re claim 9, and a lubrication system (fig. 1a) fluidly connected to the power end (fig. 1a shows gearbox and would be equivalent to the power end when taught by Shaefer) for delivering a lubricant to the power end, the lubrication system comprising a lubrication system housing (Examiner takes Official Notice that housings for lubrication system are known in the art) and a lubricant tank (104) held by the lubrication system housing, the lubrication system comprising a heating device (106) held by the lubrication system housing and configured to heat the lubricant (col 4 ln 8), the lubrication system comprising a cooling device (120) held by the lubrication system housing and configured to cool the lubricant (col 4 ln 67), the lubrication system comprising a filtration device (122) held by the lubrication system housing and configured to filter the lubricant (col 3 ln 66-67).
Re claim 13, wherein the lubrication system further comprises a lubricant pump (115) configured to move lubricant between the lubricant tank, the heating device, the cooling device, the filtration device, and the frac pump (fig. 1a).
Re claim 14, wherein the lubrication system further comprises a control system (116) configured to monitor and control at least one of a temperature of the lubricant, a pressure of the lubricant, a quality of the lubricant, a flow rate of the lubricant, or operation of a pump of the lubrication system (col 4 ln 52-54).
Re claim 15, wherein the power end comprises a lubricant circuit (105) and the lubricant tank comprises an outlet (107) fluidly connected to the lubricant circuit and configured to deliver a flow lubricant to the lubricant circuit, the lubricant tank comprising an inlet (inlet shown at the top end of 104) fluidly connected to the lubricant circuit and configured to receive a flow of the lubricant from the lubricant circuit.
Re claim 16, wherein the heating device of the lubrication system is at least partially contained within the lubricant tank (fig. 1a).
Koponen does not clearly disclose:
Re claim 1, wherein the lubrication system housing is configured to be at least one of mounted to a frac pump housing of the frac pump or held within the frac pump housing.
Re claim 2, wherein the lubrication system housing, the lubricant tank, the heating device, the cooling device, and the filtration device are contained within the frac pump housing.
Re claim 9, a frac pump comprising; a fluid end; a power end operatively connected to the fluid end, the power end comprising a power end housing; wherein the lubrication system housing is at least one of mounted to the power end housing of the frac pump or held within the power end housing.
Re claim 10, wherein the lubrication system housing, the lubricant tank, the heating device, the cooling device, and the filtration device are contained within the power end housing.
Re claim 12, wherein the frac pump is configured to be held by a frac pump platform, the lubrication system housing being at least one of mounted to the power end housing of the frac pump or held within the power end housing such that the lubricant tank, the heating device, the cooling device, and the filtration device are held on the frac pump platform underneath the frac pump.
However, Shaefer teaches a pump system (fig. 1A): 
Re claim 1, wherein the lubrication system housing is configured to be at least one of mounted to a frac pump housing (15) of the frac pump or held within the frac pump housing (fig. 2A shows components within the pump housing such that, when taught, the lubrication system housing would be mounted within the pump housing 15).
Re claim 2, wherein the lubrication system housing, the lubricant tank, the heating device, the cooling device, and the filtration device are contained within the frac pump housing (Shaefer teaches a pump housing 15 that contains all of the pump components, when taught this housing would contain the lubrication system components).
Re claim 9, a frac pump (fig. 3A) comprising; a fluid end (50a); a power end (40A) operatively connected to the fluid end, the power end comprising a power end housing (15); wherein the lubrication system housing is at least one of mounted to the power end housing of the frac pump or held within the power end housing (fig. 2A shows components within the power end housing such that, when taught, the lubrication system housing would be mounted within the power end housing 15).
Re claim 10, wherein the lubrication system housing, the lubricant tank, the heating device, the cooling device, and the filtration device are contained within the power end housing (Shaefer teaches a pump housing 15 that contains all of the pump components, when taught this housing would contain the lubrication system components).
Re claim 12, wherein the frac pump is configured to be held by a frac pump platform (14), the lubrication system housing being at least one of mounted to the power end housing of the frac pump or held within the power end housing such that the lubricant tank, the heating device, the cooling device, and the filtration device are held on the frac pump platform underneath the frac pump (the figures show the platform 14 underlying all of the components).
Examiner takes Official Notices a lubrication system housing is known in the art to hold components such as the tank, heater, cooler and filter therein. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a housing to protect components from dirt and hazardous outside environment. 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a pump housing or power end housing, as taught by Shaefer, to protect components from dirt and hazardous outside environment.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaefer et al. (US Pub No 2006/0207659 A1) in view of Koponen et al. (US Pat No 10,309,518 B2). Shaefer discloses a frac pump system (fig. 3A) comprising: 
Re claim 17, a platform (14); a frac pump (fig. 3A) held on the platform, the frac pump comprising a fluid end (50A) and a power end (40A) operatively connected to the fluid end.
Re claim 18, wherein the platform comprises at least one of a skid, a trailer, a fixture, a frame, or a manifold (14 is shown as a frame).
Re claim 19, wherein the housing of the lubrication system is mounted on the platform such that the lubricant tank, the heating device, the cooling device, and the filtration device are held on the platform underneath the frac pump (the figures show the platform 14 underlying all of the components).
Re claim 20, wherein the housing of the lubrication system is at least one of mounted to the frac pump housing or held within the frac pump (fig. 3A shows components within the pump housing 15 such that, when taught, the lubrication system housing would be mounted within the pump housing 15).
Shaefer does not disclose:
Re claim 17, a lubrication system fluidly connected to the power end of the frac pump for supplying the power end with a lubricant, the lubrication system comprising a housing, a lubricant tank held by the housing, a heating device held by the housing, a cooling device held by the housing, and a filtration device held by the housing, wherein the housing of the lubrication system is mounted on the platform such that the lubricant tank, the heating device, the cooling device, and the filtration device are held on the platform.
However, Koponen teaches:
RE claim 17, a lubrication system (fig. 1a) fluidly connected to the power end (fig. 1a shows a gearbox and would be equivalent to the power end when taught) of the frac pump for supplying the power end with a lubricant, the lubrication system comprising a housing (Examiner takes Official Notice that housings for lubrication system are known in the art), a lubricant tank held by the housing, a heating device (106) held by the housing, a cooling device (120) held by the housing, and a filtration device (122) held by the housing, wherein the housing of the lubrication system is mounted on the platform such that the lubricant tank, the heating device, the cooling device, and the filtration device are held on the platform (Shaefer: the figures show the platform 14 underlying all of the components).
Examiner takes Official Notices a lubrication system housing is known in the art to hold components such as the tank, heater, cooler and filter therein. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a housing to protect components from dirt and hazardous outside environment. 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a lubrication system, as taught by Koponen, to minimize wear of the rotating components. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654